Argued October 17, 1924.
These parties conducted a business together for a certain time, each one contributing what he pleased. The partnership agreement was verbal, and the terms of the dissolution agreement are disputed. The jury was instructed, "the real question for you to settle is, as to what were the terms of the dissolution agreement? If you adopt Caplan's statement Kline would be entitled to a verdict of $118.75, and if you adopt Kline's theory of the case, he would be entitled to a verdict of $400 with interest." The jury rendered a verdict in plaintiff's favor for $140. On the hearing of a motion for a new trial, the disputed questions were again reviewed by the trial judge.
After a careful examination of the charge of the court and its opinion in refusing to grant a new trial, we are satisfied that no reversible error was committed.
The judgment is affirmed.